DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species II (claims 9-14) in the reply filed on 7/15/2022 is acknowledged. Claims 1-8 are withdrawn from consideration at this time.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plan must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “out of plane” in claims 9 and 14 is a relative term which renders the claim indefinite. The term “out of plane” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. "Out of plane" is used multiple times throughout the claims. It is unclear if every usage is referring to a singular plane.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, and 12-14 are rejected under 35 U.S.C. 102a(1) as being anticipated by Sperko (US 5910138 A).
With respect to claim 9, Sperko discloses a package (10 figure 5 below) for holding a product comprising: a first side (12 figure 5 below) having an optional first recessed area (half of 22 figure 5 below) and a first perimeter edge (16 figure 1 below) wherein at least a portion of the first perimeter edge is curved out of plane (27 figure 1 below); a second side (14 figure 2 below) having a second recessed area (other half of 22 figure 2 below) and a second perimeter edge (other face of 16 figure 1 below) wherein at least a portion of the second perimeter edge is curved out of plane (other face of 22 figure 1 below); wherein the first side (12 figure 5 below) and the second side (14 figure 5 below) are heat sealed (col 5 lines 33-35) together along at least a portion of the first perimeter edge (16 figure 1 below) and at least a portion of the second perimeter edge (other face of 16 figure 1 below) to form a compartment  (22 figure 2 below).  

    PNG
    media_image1.png
    587
    434
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    675
    296
    media_image2.png
    Greyscale

With respect to claim 10, Sperko discloses the package of claim 9 (above), wherein the package is comprised of PET-G, PVC, or polystyrene (col 8 lines 16-18).  
With respect to claim 12, Sperko discloses the package of claim 9 (above), further comprising a consumer product within the package (abstract).  
With respect to claim 13, Sperko discloses the package of claim 12, wherein the consumer product is a consumer healthcare product (abstract).
Examiner Note:  Although previously disclosed by Sperko, it should be noted that claims 12 and 13 are not structural limitations and many structures are capable of storing consumer healthcare products.  
With respect to claim 14, Sperko discloses the package of claim 9 (above), wherein the first side (12 figure 5 above) further comprises an interior wall curved out of plane (12 with respect to 25 figure 5 above) and wherein the second side further comprises an interior wall (14 figure 5 above) curved out of plane (14 with respect to 25 figure 5 above), wherein the interior walls (12 and 14 at 25 figure 5 above) are heat sealed (col 5 lines 41-43) together to form at least two compartments (22 and 23 figure 5 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sperko (US 5910138 A) in view of Drew (US 20130334090 A1).
With respect to claim 11, the references as applied to claim 10, above, disclose all the limitations of the claims except for wherein the material is PET-G. However, the material PET-G is one of many options available and commonly used in the field of heat sealing, as seen in prior art Drew (US 20130334090 A1) on page 2 [0018] and [0026]. It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to use PET-G since there are only a finite number of predictable solutions. Additionally, Sperko discusses the usage of polyester and/or PET with respect to heat sealing. Thus, making the package out of PET-G would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735